Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to After Final amendment/reply, received Feb. 3, 2021, that amends claims 21-24, 26-28, 30-33 and 35-37, cancels claims 25 and 34 and revises the reissue declaration by inventor per their remarks on pages 10-12.  Claims 1-24, 26-33 and 35-38 are pending where claims 1-20 are original; while, claims 21-24, 26-33, and 35-38 are new.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claims 21-24, 26-28, 30-33, 35-37, first line of each, replace claim status “New. Twice Amended” with --New--.  

Response to Arguments
Applicant’s arguments, see remark on page 10-12, filed Feb. 3, 2021, with respect to defective declaration have been fully considered and are persuasive.  The objection of declaration and rejection of claims 1-38 under 35 USC 251 has been withdrawn. 
Applicant’s arguments, see remark on page 14-15, filed Sept. 3, 2020 and see amendment of claims 21-24, 26-28, 30-33 and 35-37, filed Feb, 3, 2021, on pages 6-9, with respect to 112  have been fully considered and are persuasive.  The rejection of claims 21-24, 26-28, 30-33 and 35-37 under 35 USC 112 has been withdrawn. 

Allowable Subject Matter
Claims 1-24, 26-33 and 35-38 are allowed.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: lacking evidence to the contrary, the reason for allowance of original claims 1-20 is maintained from examination in 14/697049 that states: 
Regarding claims 1-10, the prior art fails to teach or suggest a method for wireless communication, the method comprising steps of generating acknowledgement bits in response to the received at least one TB based on an uplink (UL) downlink assignment index (DAI) value of a received UL scheduling assignment (SA) for a physical uplink shared channel (PUSCH) when the UL SA for the PUSCH is received; generating the-acknowledgement bits in response to the received at least one TB based on a number of the multiple configured cells when the UL SA for the PUSCH is not received, in combination with other limitations, as specified in the independent claims 1 and 6. 

Regarding claims 11-20, the prior art fails to teach or suggest a method for wireless communication, the method comprising a step of receiving acknowledgement bits on at least one of a physical uplink shared channel (PUSCH) and a physical uplink control channel (PUCCH), wherein the received acknowledgement bits are generated in response to the transmitted at least one TB based on one of an uplink (UL) downlink assignment index (DAI) value of a transmitted UL scheduling assignment (SA) for the PUSCH when the UL SA for the PUSCH is transmitted and a number of the multiple configured cells when the UL SA for the PUSCH is not transmitted, in combination with other limitations, as specified in the independent claims 11 and 16.  (Notice of Allowance, mailed 12/5/2016).  

Regarding new claims 21-24, 25-33 and 35-38, lacking evidence to the contrary, the prior art fails to teach or suggest a method or a user equipment comprising steps: 
determining/determine a number of HARQ-ACK information bits for receptions of physical downlink shared channels (PDSCHs) associated with downlink control information 
determining/determine a PUCCH transmission power based on the number of HARQ-ACK information bits; and 
transmitting/transmit a PUCCH with the HARO-ACK information bits using the PUCCH transmission power, wherein the number of HARQ-ACK information bits is determined based on a value of a downlink assignment index (DAI) in a last PCI format that the UE detects for the cell and a total number of PCI formats that the UE detects for the cell over the number of PDCCH monitoring occasions, in combination with other limitations, as particularly recited in the independent claim 21 and 30.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571)272-4454.  The examiner can normally be reached on M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK SAGER/Primary Examiner, Art Unit 3992           

Conferees:                                                                                                                                                                                             /FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992